DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to Applicant’s RCE filed on January 04, 2022.
Claims 1 – 5 and 8 - 15 are allowed.
Claims 6 and 7 are canceled. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Toan Tran on January 26, 2022 and further by email on January 27, 2022.
The application has been amended as follows:
1. 	(Currently Amended) A method comprising: 
receiving, at a processor, a data model of an object to be generated in an additive manufacturing system;
segmenting, by the processor, the data model of the object into a plurality of nested segments comprising: a core segment, an inner shell segment enveloping the core segment to partially cover a color of the core segment, and an outer shell segment enveloping the inner shell segment to fully cover the color of the core segment; 
determining thicknesses for different sections of the outer shell segment based on locations and an intended resilience property of the different sections of the outer shell segment on the object 
generating additive manufacturing control instructions for manufacturing the plurality of nested segments using different processing parameters for different segments of the plurality of nested segments.

5. 	(Currently Amended) The method according to claim 1, wherein the intended resilience property of the different sections of the outer shell segment includes 


9. 	(Currently Amended) An apparatus comprising:
a processing circuitry; and 
a memory storing instructions that when executed cause the processing circuitry to:
receive a data model of an object to be generated in an additive manufacturing system,
segment the data model of the object into a plurality of nested segments comprising: a core segment, an inner shell segment enveloping the core segment to partially cover a color of the core segment, and an outer shell segment enveloping the inner shell segment to fully cover the color of the core segment, 
determine thicknesses for different sections of the outer shell segment based on locations and an intended resilience property of the different sections of the outer shell segment on the object to fully cover the color of the core segment, wherein a side section and a top section of the outer shell segment are thicker than a bottom section of the outer shell segment, and 
generate additive manufacturing control instructions for manufacturing the plurality of nested segments using different processing parameters for different segments of the plurality of nested segments.

intended resilience property of the different sections of the outer shell segment includes 

13. 	(Currently Amended) A non-transitory machine readable medium storing instructions which, when executed by a processor, cause the processor to: 
receive a data model of an object to be generated in an additive manufacturing system;
segment the data model of the object into a plurality of nested segments including: a core segment, an inner shell segment enveloping the core segment to partially cover a color of the core segment, and an outer shell segment enveloping the inner shell segment to fully cover the color of the core segment; 
determine thicknesses for different sections of the outer shell segment based on locations and an intended resilience property of the different sections of the outer shell segment on the object to fully cover the color of the core segment, wherein a side section and a top section of the outer shell segment are thicker than a bottom section of the outer shell segment; and 
generate additive manufacturing control instructions for manufacturing the plurality of nested segments using different processing parameters for different segments of the plurality of nested segments.

14.	(Currently Amended) The non-transitory machine readable medium according to claim 13, wherein the intended resilience property of the different sections of the outer shell segment includes 

	
Conclusion
5. The prior art made of record and not relied upon is considered pertinent to the applicant’s
disclosure.
Tabayashi (US Pub. 2017/0106588): teaches color layer at least partially cover white.
Lee (US Pub. 2018/0239251): teaches layer fully or partially covering a second layer. 
Nagahari (US Pub. 2018/0117833): teaches covering inner with outer transparent color.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEIR MYERS whose telephone number is (571)272-8160.  The examiner can normally be reached on 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE can be reached on (571) 272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







01/27/2022  


/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115